Citation Nr: 1633420	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO. 06-08 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a bilateral hip disability.

3. Entitlement to service connection for a bilateral knee disability.

4. Entitlement to service connection for a bilateral ankle disability.

5. Entitlement to service connection for a right foot disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in December 2006. A transcript of the hearing is associated with the electronic claims files.

In a June 2012 decision, the Board denied entitlement to service connection for low back, bilateral hip, bilateral knee, bilateral ankle, and right foot disabilities. The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court). In a January 2013 Order pursuant to a Joint Motion for Remand filed by the Veteran and the Secretary (parties), the Court vacated and remanded the Board's decision.

The Board remanded the issues on appeal for additional development in December 2014. The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

In July 2016 correspondence and prior to the promulgation of a Board decision, the Veteran's representative stated the Veteran wished to withdraw his appeal of entitlement to service connection for low back, bilateral hip, bilateral knee, bilateral ankle, and right foot disabilities.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claims for service connection for low back, bilateral hip, bilateral knee, bilateral ankle, and right foot disabilities. 38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing. 38 C.F.R. §§ 20.202, 20.204(b). A remand is in the nature of a preliminary order, and does not constitute a final decision of the Board. 38 C.F.R. § 20.1100(b). Withdrawal may be made by the Veteran or by her authorized representative. 38 C.F.R. § 20.204. 

In this case, following the December 2014 Board remand the Veteran's representative stated in July 2016 correspondence that the Veteran wished to withdraw his pending claims for service connection for low back, bilateral hip, bilateral knee, bilateral ankle, and right foot disabilities. 38 C.F.R. § 20.204(a). As the Veteran has withdrawn his appeal prior to the issuance of a decision, the Board no longer has appellate jurisdiction and can take no further action on the matter. 38 C.F.R. §§ 20.204, 20.1100(b).


ORDER

The appeal regarding the claim of entitlement to service connection for a low back disability is dismissed.

The appeal regarding the claim of entitlement to service connection for a bilateral hip disability is dismissed.

The appeal regarding the claim of entitlement to service connection for a bilateral knee disability is dismissed.

The appeal regarding the claim of entitlement to service connection for a bilateral ankle disability is dismissed.

The appeal regarding the claim of entitlement to service connection for a right foot disability is dismissed.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


